DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A Reply was filed 18 January 2021.  Claims 21-38 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(b)
Claims 21-38 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 21 and 30 
It remains unclear what constitutes a “user device”.  It is unclear how a user device differs from a non-user device.  Nevertheless, it would appear that everything in a nuclear reactor plant would be “associated” with the workers of the plant.
It remains unclear what constitutes a “reactor transient condition” in the claims.  It remains unclear what constitutes “challenging reactor transient conditions”, and how they differ from non-challenging reactor transient conditions.  It is further unclear what constitutes “possible challenging reactor transient conditions”.  
It is unclear how something can be “faster than real time”. 
potentially damage a reactor core” (twice).  It would appear that a reactor core is either damaged or it is not. 
The phrase “the at least one notification corresponding to the at least one PWR transient condition” lacks proper antecedent basis.
It is unclear what element receives the “at least one set of PWR transient data”.
In the feature of “using a plurality of PWR design data . . . and a plurality of PWR measurement data” it is unclear how the PWR design data and the PWR measurement data is being used.  It is unclear whether storing data in memory constitutes use of the data.
In the feature of “using the plurality of PWR design data and the plurality of PWR measurement data” it is unclear how the PWR design data and the PWR measurement data is being used.  It is unclear whether storing data in memory constitutes use of the data.
It is unclear what element transmits the “at least one notification”.
It is unclear what element generates “the at least one notification”.
There are no recited relationships between the features.  For example, it is unclear what element is subject to “evaluation” and is what is “based on an analyses”.  It is unclear as to what element the “real time evaluation” is performing an evaluation on.  Claims 21 and 30 appear to be nothing more than features capable of transmitting data, receiving data, and displaying data. 
Claim 21
As best understood, the subject matter of claim 21 is defined by intended results to be achieved instead of by structural features which cause the results.  The recited functions do not follow from recited structure.  The claim is incomplete for omitting structural cooperative relationships of elements which allow for the intended results.  
Claims 22-29
The relevance of these claims is unclear.  These claims depend on canceled claim 1.  They are not associated with any of the properly pending claims 21 and 30-38.  They also contain numerous phrases that lack proper antecedent basis.  They are incomplete.  These claims are not further considered herein.
Claim 30
The claim appears to be a hodgepodge of unrelated steps.  The order of the steps is also unclear.  It is unclear where all of the steps, and the order thereof, are specifically shown in a disclosed embodiment.  It is requested that Applicant point out where all of the steps are specifically discussed in a single disclosed embodiment.
Claim 31
It is unclear what element(s) carries out the analyzing, identifying, and using.
It is unclear how the “PWR design data” and the “time-dependent transient measurement data” is used.  It is unclear whether storing data in memory constitutes use of the data.
Claim 32
It is unclear what element(s) carries out the receiving, transmitting, analyzing, and generating.
It is unclear what constitutes “potentially damage the reactor core” (twice).  It would appear that a reactor core is either damaged or it isn’t.
It is unclear what constitutes an “independent PWR measuring device”.  For example, it is unclear what the device is “independent” from.  It is unclear how an independent measuring device differs from a dependent measuring device.
Claim 33
It is unclear what element(s) carries out the analyzing, generating, and communicating.
It is unclear what constitutes “potentially lead to damage of the reactor core”.  It would appear that a reactor core is either damaged or it isn’t.
Claim 34
It is unclear what element(s) carries out the receiving and using.
It is unclear how the “PWR design data” is used.
It is unclear what constitutes “potentially damage the reactor core”.  It would appear that a reactor core is either damaged or it isn’t.
Claim 35
It is unclear what element(s) carries out the receiving, transmitting, analyzing, and generating.
It is unclear what constitutes “potentially damage the reactor core”.  It would appear that a reactor core is either damaged or it isn’t.
It is unclear how something can be “faster than real time”.
Claim 36
It is unclear what element(s) carries out the determining, generating, transmitting, receiving, and transmitting.


The phrase “challenge the reactor core” is unclear in its meaning.  It is unclear what the reactor core is being challenged to.
It is unclear what constitutes an “external user device”.  For example, it is unclear what element the user device is located “external” from (or relative to).  
Claim 37
It is unclear what element(s) carries out the receiving, transmitting, analyzing, and generating. 
It is unclear how something can be “faster than real time”. 
It is unclear what constitutes an “independent PWR measuring device”.  For example, it is unclear what the device is “independent” from.  It is unclear how an independent measuring device differs from a dependent measuring device.
Claim 38
It is unclear what element(s) carries out the providing steps.
Conclusion
Thus, for the reasons set forth above, the claims are vague and indefinite.  They do not allow the public to be sufficiently informed of what would constitute infringement.  

Claim Rejections - 35 USC §101
Claims 21 and 30-38, as best understood, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims are directed to an abstract idea. This judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the claims are not patent eligible.  Note the below analysis.

ANALYSIS
Patent Ineligible Subject Matter
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101.  However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable.  E.g., Alice Corp. v. CLS Bank lnt’l, 573 U.S. 208, 216(2014).
In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Mayo and Alice.  Id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)).  In accordance with that framework, we first determine what concept the claim is “directed to.”  See Alice, 573 U.S. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk”).
Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices (Alice, 573 U.S. at 219—20; Bilski, 561 U.S. at 611); mathematical formulas (Parker v. Flook, 437 U.S. 584, 594—95 (1978)); and mental processes (Gottschalk v. Benson, 409 U.S. 63, 69 (1972)).  Concepts determined to be patent eligible include physical and chemical processes, such as “molding rubber products” (Diamond v. Diehr, 450 U.S. 175, 192 (1981)); “tanning, dyeing, making waterproof cloth, vulcanizing India rubber, smelting ores” (id. at 184 n.7 (quoting Corning v. Burden, 56 U.S. 252, 267—68 (1854))); and manufacturing flour (Benson, 409 U.S. at 69 (citing Cochrane v. Deener, 94 U.S. 780, 785 (1876))).
In Diehr, the claim at issue recited a mathematical formula, but the Supreme Court held that “[a] claim drawn to subject matter otherwise statutory does not become nonstatutory simply because it uses a mathematical formula.”  Diehr, 450 U.S. at 176; see also id. at 192 (“We view respondents’ claims as nothing more than a process for molding rubber products and not as an attempt to patent a mathematical formula.”). Having said that, the Supreme Court also indicated that a claim “seeking patent protection for that formula in the abstract . . . is not accorded the protection of our patent laws, . . . and this principle cannot be circumvented by attempting to limit the use of the formula to a particular technological environment.”  Id. (citing Benson and Flook); see, e.g., id. at 187 (“It is now commonplace that an application of a law of nature or mathematical formula to a known structure or process may well be deserving of patent protection”).
If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent-eligible application.”  Alice, 573 U.S. at 221 (quotation marks omitted).  “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].”’  Id. ((alteration in the original) quoting Mayo, 566 U.S. at 77). “[M]erely requiring] generic computer implementation^ fail[s] to transform that abstract idea into a patent-eligible invention.”  Id.
The PTO published revised guidance on the application of § 101. USPTO’s January 7, 2019 Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance (“Memorandum”).  Under Step 2A of that guidance, we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See Memorandum.

Step 1 — Statutory Category
Claim 21 is directed to an apparatus that carries out the corresponding method of claim 30.  Thus, only claim 21 needs to be addressed.
Claim 21 is analyzed for eligibility in accordance with its broadest reasonable interpretation.  The subject matter of claim 21 relies upon computational operations (e.g., performing an evaluation on data; receiving data; using data; transmitting data; displaying data; and generating data) to manipulate existing information to generate additional information.  Claim 21 recites an apparatus.  An apparatus is one of the statutory categories of invention.
 (Step 1: YES)

Step 2A, Prong One — Recitation of Judicial Exception
Step 2 A of the 2019 Guidance is a two-prong inquiry.  In Prong One, we evaluate whether the claim recites a judicial exception.  For abstract ideas, Prong One represents a change as compared to prior guidance because we here determine whether the claim recites mathematical concepts, certain methods of organizing human activity, or mental processes.
As best understood, claim 21 relies on analysis of data associated with a reactor to generate and transmit a notification.  Claim 21 requires, in relevant part, a processing system for: using design data and measurement data in performing an evaluation on received plant (transient) data; generating a notification corresponding to a reactor transient condition; transmitting the notification data; and displaying result data.
Claim 21 relies upon computational operations to manipulate existing data to generate additional data.  Under the 2019 Guidance, mathematical formulas and computational operations fall within the “mathematical concepts” grouping.  Collecting and analyzing information, without more, is abstract.  Thus, claim 21 recites an abstract idea.  
(Step 2A - Prong One: YES).
Because claim 21 recites an abstract idea, we proceed to Prong Two to determine whether the claim is “directed to” the judicial exception.

Step 2A, Prong Two — Practical Application
If a claim recites a judicial exception, in Prong Two we next determine whether the recited judicial exception is integrated into a practical application of that exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
If the recited judicial exception is integrated into a practical application, the claim is not directed to the judicial exception.  This evaluation requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
Here, apart from the intended use features, the only additional element that is positively recited in claim 21 is the conventional feature of one or more elements that can receive data and transmit data.  In order to receive data and transmit data (i.e., communicate data) a communication device is conventionally used.  Thus, this limitation merely recites insignificant extra-solution activity to the judicial exception.  See Memorandum at 55 n. 31.  Accordingly, this element does not integrate the judicial exception into a practical application of the exception.
Claim 21 also does not pertain to an improvement to the functioning of a “computer system.”  See MPEP § 2106.05(a).  There is no indication that a CPU being used needs to be more than a generic device.  Absent evidence to the contrary, claim 21 merely relies on a computer system that includes generic components as a tool to perform the abstract idea.  See MPEP § 2106.05(f). 
(Step 2A - Prong Two: NO).
Because the additional element in claim 21 fails to integrate the judicial exception into a practical application, we proceed to Step 2B to determine whether the claim recites an “inventive concept.”

Step 2B — Inventive Concept
As noted, for Step 2B of the analysis we determine whether the claim adds a specific limitation beyond the judicial exception that is not “well-understood, routine, 
conventional” in the field.  See Memorandum.
Claim 21 does not include additional elements that are sufficient to amount to significantly more than the abstract idea itself, and thus, the additional elements do not transform the abstract idea into a patent eligible application of the abstract idea. 
The pertinent issue is, namely, whether an additional element recited in claim 21 (i.e., the claim element in addition to the claim elements that recite an abstract idea) is sufficient to amount to significantly more than the abstract idea itself.  This issue is explained by the Federal Circuit, as follows:
It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention “significantly more” than that ineligible concept. In Alice, the Supreme Court held that claims directed to a computer-implemented scheme for mitigating settlement risks claimed a patent-ineligible abstract idea. 134 S.Ct. at 2352, 2355—56.  Some of the claims at issue covered computer systems configured to mitigate risks through various financial transactions.  Id.  After determining that those claims were directed to the abstract idea of intermediated settlement, the Court considered whether the recitation of a generic computer added “significantly more” to the claims.  Id. at 2357.  Critically, the Court did not consider whether it was well-understood, routine, and conventional to execute the claimed intermediated settlement method on a generic computer.  Instead, the Court only assessed whether the claim limitations other than the invention’s use of the ineligible concept to which it was directed were well-understood, routine and conventional.  Id. at 2359-60.  
BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1290 (2018).
Apart from the limitations that recite an abstract idea, the only additional feature that is positively recited in claim 21 is a notification and display data, which merely recite insignificant extra-solution activity to the judicial exception.  The additional elements, individually and as an ordered combination, does not transform the nature of the claim into a patent-eligible application.  Claim 21 does not recite how the notification is used.  Nevertheless, any intended use of providing the notification to facilitate the management of reactor transient conditions is mere post-solution activity.  The use is merely a result of conventionally using a notification (e.g., providing information), which was determined in the computational operations.  Taken alone or as an ordered combination, the additional element (notification) does not amount to a claim as a whole that is significantly more than the judicial exception.  Using a notification from the computational operations is not a meaningful limitation that alone can amount to significantly more than the exception.  Nor is displaying data a meaningful limitation that alone can amount to significantly more than the exception.  Also, claim 21 merely relies on a conventional reactor that includes generic components as a tool to apply the abstract idea.  The application of the abstract idea to generic components does not transform the claim into a patent-eligible application of the abstract idea. 
(Step 2B: NO).


Analysis Conclusion
The examiner has shown that claim 21 is directed to an abstract idea, and lacks an additional element that would amount to significantly more than the abstract idea.
The computational operations (algorithm/equations) is a mathematical relationship which is similar to those found by the courts to be abstract.  Claim 21 fails to recite an inventive concept that transforms the claim into a patent-eligible application of the abstract idea.  Thus, claim 21 is rejected as not being directed to patent eligible subject matter under 35 U.S.C. § 101.
A similar conclusion applies to claims 30-38.  Claim 30 is directed to the corresponding method of using the apparatus of claim 21.  Claims 31-38 merely recite further embellishment of the abstract idea, and do not amount to anything that is significantly more than the abstract idea itself. Additionally note that if claims 22-29 were to depend from claim 21 these claims as well would be rejected under 101 for the same reasons. 

Claim Rejections - 35 USC § 103
Claims 21 and 30-38, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Chao (US 5,309,485) in combination with Lepine (US 2017/0117064) and Pottorf (US 2016/0189811).
Chao discloses a system for facilitating the management of reactor transient conditions.  For example, Chao discloses at least one computer (24, 24a), at least one database (86, 92), and sensors/monitors (26).  Chao discloses analyzing reactor data, reactor design data, and reactor measurement data (e.g., col. 7, lines 47-53).  Chao also communicates (receives and transmits) data accordingly.  Chao also provides a notification (e.g., a warning) to a user device (e.g., a display device) in response to a determined reactor transient condition (e.g., col. 6, lines 27-32).  
Lepine shows that it is well known in the art to transmit data and a notification to a user device (e.g., 210; a smart phone) of a user in a reactor environment (e.g., [0030]).   The user device can transmit and receive reactor data (e.g., [0030, 0033, 0038, 0073, and 0132]).  
Pottorf shows that it is well known in the art to wirelessly transmit data and a notification to a user device (e.g., 270; a smart phone) that is remotely located outside of the reactor building (e.g., [0046 and 0057]).  
Modification of Chao (filed 1992) to have included updated communication technology, including providing reactor workers with a smart phone (user device) so they can be readily updated with current data (e.g., transient condition data; alerts, etc.) regardless of where they are located, as suggested by the combination of Lepine and Pottorf, would have been obvious to one of ordinary skill in the art. 

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI). 


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues (Remarks at pages 13-14) that Chao is strictly limited to a BWR type of nuclear reactor.  The examiner respectfully disagrees.  The skilled artisan would understand that Chao’s system can be applied to other types of nuclear reactors, such as a PWR type of nuclear reactor.  Even Chao states that the system can be used with a PWR (e.g., col. 13, lines 4-9).
Applicant argues (Remarks at page 15) that Pottorf “monitors the time dependent transient data that is recorded and distributed by the Plant Central Computer (PCC)” but does not determine the transient behavior, provide future projections, or provide recommendations of what actions should be taken.  Applicant further argues (Remarks at page 16) that Lepine is “focused on efficient plant operation”.  
The examiner contends that Chao provides analysis of transient data, whereas Pottorf and Lepine suggest transmitting, receiving, and displaying reactor data (especially with regard to a user device) in Chao.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Prosecution on the merits is closed. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

RCE Eligibility
Since prosecution is closed, this application is now eligible for a request for continued examination (RCE) under 37 CFR 1.114.  Filing an RCE helps to ensure entry of an amendment to the claims and/or the specification.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.

/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303

/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646